COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-05-172-CV
  
  
DEL WARE 
COMPANIES                                                         APPELLANT
  
V.
  
ARGYLE 
INDEPENDENT SCHOOL                                               APPELLEE
DISTRICT
 
  
----------
FROM 
THE 367TH DISTRICT COURT OF DENTON COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
August 5, 2005, we notified appellant that its brief had not been filed as 
required by rule 38.6(a).  See TEX. 
R. APP. P. 38.6(a).  We stated we 
would dismiss the appeal for want of prosecution unless appellant or any party 
desiring to continue this appeal filed with the court within ten days a response 
showing grounds for continuing the appeal.  See TEX. R. APP. 
P. 38.8(a)(1).  We have not received any response.
        Because 
appellant’s brief has not been filed, we dismiss the appeal for want of 
prosecution.  See TEX. R. APP. P. 38.8(a)(1), 42.3(b).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.
   
   
                                                                           PER 
CURIAM
 
 
 
PANEL 
D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DELIVERED: 
August 25, 2005

 
NOTES
1.  
See Tex. R. App. P. 47.4.